         Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DONNA CAVE, et al.,                                                                PLAINTIFFS

EUGENE LEVY, et al.,                                           CONSOLIDATED PLAINTIFFS

THE SATANIC TEMPLE, et al.,                                                     INTERVENORS

v.                               Case No. 4:18-cv-00342-KGB

JOHN THURSTON, Arkansas Secretary
of State, in his official capacity                                                 DEFENDANT

                                             ORDER

       Before the Court are the following motions: (1) a motion for temporary stay pending the

U.S. Supreme Court’s decision in The American Legion v. American Humanist Association filed

by defendant John Thurston, in his official capacity as Arkansas Secretary of State; (2) Mr.

Thurston’s motion for leave to file reply brief relating to the motion for temporary stay; (3) Mr.

Thurston’s motion to quash subpoenas; and (4) Mr. Thurston’s motion to file reply brief relating

to the motion to quash subpoenas (Dkt. Nos. 46, 53, 54, 61).

       The Court grants Mr. Thurston’s motion for leave to file reply brief relating to the motion

for temporary stay (Dkt. No. 53). The Court also grants Mr. Thurston’s motion for leave to file a

reply in support of motion to quash (Dkt. No. 61). The Court directs Mr. Thurston to file within

ten days from the entry of this Order his proposed reply briefs.

       For purposes of resolving the pending motions, the Court has considered the proposed

replies. For the following reasons, the Court denies Mr. Thurston’s motion for a temporary stay

(Dkt. No. 46). Mr. Thurston’s motion to quash subpoenas remains under advisement (Dkt. No.

54). The parties are directed to inform the Court in writing within ten days from the entry of this
            Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 2 of 8



Order whether the depositions that are the subject of the motion to quash will be or have been

rescheduled by agreement.

       I.       Background

       The Court will provide a summary of the procedural history of this case in order to provide

context for this Order. Donna Cave, Judith Lansky, Pat Piazza, and Susan Russell (the “Cave

plaintiffs”) filed this action on May 23, 2018, alleging that Mark Martin, in his official capacity as

then-Arkansas Secretary of State, 1 violated the Establishment Clause of the First Amendment of

the United States Constitution by complying with the Ten Commandments Monument Display

Act, Arkansas Code Annotated § 22-3-221, and erecting a permanent monument depicting the Ten

Commandments on the grounds of the Arkansas State Capitol (Dkt. No. 1, ¶¶ 2, 74-93). On June

25, 2018, the Court consolidated this action with a similar suit filed by Anne Orsi, American

Humanist Association, Freedom From Religion Foundation, Inc., Arkansas Society of

Freethinkers, Joan Dietz, Gale Stewart, Eugene Levy, Victor H. Nixon, Teresa Grider, and Walter

Riddick (the “Orsi plaintiffs”) (Dkt. No. 14). On December 17, 2018, the Court entered an Order

allowing The Satanic Temple, LLC (“The Satanic Temple”), Douglas Misicko a/k/a “Lucien

Greaves,” and Erika Robbins to file an amended complaint in intervention in this action (Dkt. No.

38). The amended complaint filed by the intervenors asserts that Mr. Thurston violated the Equal

Protection Clause of the Fourteenth Amendment and the Establishment Clause of the First

Amendment and seeks as redress either the erection of a Baphomet Monument on, or the removal

of the Ten Commandments Monument from, the Capitol grounds (Dkt. No. 40). On January 25,




       1
           Mr. Thurston is now the duly elected Arkansas Secretary of State, and he has been
substituted as the proper party defendant in his official capacity (Dkt. No. 48).
                                                  2
          Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 3 of 8



2019, the Court and the parties held a scheduling conference pursuant to Federal Rule of Civil

Procedure 16(b).

        II.     Motion For Temporary Stay

        In his motion for temporary stay, Mr. Thurston urges the Court to stay this action until the

United States Supreme Court issues a decision in American Humanist Association v. Maryland-

National Capital Park and Planning Commission, 874 F.3d 195 (4th Cir. 2017), cert. granted, 139

S. Ct. 451 (Nov. 2, 2018) (No. 17-1717) (“American Legion”) (Dkt. No. 46). Mr. Thurston argues

that the Supreme Court’s decision in American Legion is likely to clarify or significantly narrow

the issues presently before the Court in this action (Dkt. No. 47, at 2-5). Mr. Thurston further

asserts that a temporary stay is in the interest of judicial economy because American Legion “is

likely to significantly narrow the universe of discoverable facts that are relevant to the

Establishment Clause analysis.” (Id., at 5-7). Finally, Mr. Thurston asserts that the public interest

is served by a temporary stay because such a stay will ensure “that the monument is not evaluated

under an obsolete legal standard” and because “[t]he taxpayers of the State of Arkansas have an

interest in their public servants’ making efficient use of their time and taxpayer provided

resources.” (Id., at 7-9).

        Both the Cave and Orsi plaintiffs have responded in opposition (Dkt. Nos. 50, 51). The

Cave plaintiffs point out that, in the seven months since the petitioner in American Legion filed its

petition for writ of certiorari in June 2018, Mr. Thurston has failed to raise the issue of a stay, filed

answers, participated in the submission of a joint Rule 26(f) report, served initial disclosures, and

received and served discovery requests (Dkt. No. 50, at 3-4). Further, the Cave plaintiffs argue

that a stay is inappropriate because Mr. Thurston has failed to satisfy the substantial showing

necessary to support such a request. They contend that his request is not supported simply because



                                                   3
          Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 4 of 8



he believes the Supreme Court may issue an opinion in his favor, especially when there is no

prejudice to Mr. Thurston if the request for a stay is denied (Id., at 6-7). Additionally, the Cave

plaintiffs assert that they will be prejudiced by a stay because their alleged harm—direct and

unwelcome contact with the Ten Commandments Monument—is ongoing (Id., at 8). Finally, the

Cave plaintiffs assert that the discovery topics identified in the joint Rule 26(f) report “will be in

place regardless of the standard the Supreme Court may articulate” and that, if the American

Legion decision does provide any guidance, the Court could extend the dispositive motion and trial

dates until after the end of the Supreme Court’s June 2019 term (Id., at 9-10).

       The Orsi plaintiffs argue that the American Legion case does not establish the need for a

stay because the facts of that case are substantially different from the ones at hand (Dkt. No. 52,

at 5-6). They also argue that, regardless of the outcome of American Legion, it is likely that the

holding will retain a “secular purpose” test and that the claims in this case will therefore survive

(Id., at 6-10). Like the Cave plaintiffs, they also argue that their harm is ongoing, so they will be

harmed by a stay (Id., at 10-11). Finally, they assert that they may be deprived of the opportunity

to depose witnesses if this case is delayed (Id., at 12).

       Mr. Thurston filed a reply, which was attached to his pending motion for leave to file reply

brief (Dkt. No. 53). The Court grants Mr. Thurston’s motion for leave to file reply brief and has

considered the reply attached thereto (Id.). Mr. Thurston reiterates his position that American

Legion will directly impact this litigation (Dkt. No. 53-1, at 2). Mr. Thurston also argues that a

new trial date is necessary due to the addition of the intervenors and their equal protection claim

(Id., at 3-6). Mr. Thurston further asserts that the Cave plaintiffs “admit that American Legion is

relevant to this consolidated action” and urges the Court to push any dispositive motion deadline

until after the Supreme Court rules in American Legion (Id., at 7-8). Finally, Mr. Thurston argues



                                                   4
          Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 5 of 8



that a stay is appropriate because it would end “no more than about four-and-a-half months from

now” or from the date briefing was submitted on this issue (Id., at 9).

        While the Court has broad discretion to stay discovery under Federal Rule of Civil

Procedure 26(c), the Court concludes that a stay is not appropriate at this time. See Steinbuch v.

Cutler, 518 F.3d 580, 588 (8th Cir. 2008); see also Clinton v. Jones, 520 U.S. 681, 706 (1997)

(“The District Court has broad discretion to stay proceedings as an incident to its power to control

its own docket.”). Courts have used various standards in determining whether to stay discovery,

including: (1) whether there is a strong showing that a claim is unmeritorious; (2) the breadth of

discovery and burden of responding to it; and (3) the risk of unfair prejudice to the party opposing

the stay. Chesney v. Valley Stream Union Free Sch. Dist., 236 F.R.D. 113, 116 (E.D.N.Y. 2006).

The Court also may consider the interests of the parties and the conservation of judicial resources.

Yaakov v. Varitronics, LLC, Case No. 14-cv-5008 ADM/FLN, 2015 WL 5092501, at *3 (D. Minn.

Aug. 28, 2015) (citing In re Hanson, Case No. 13-cv-2991, 2013 WL 6571594, at *1 (D. Minn

Dec. 13, 2013); Asarco LLC v. NL Indus., Inc., Case No. 11-cv-864, 2013 WL 943614, at *3 (E.D.

Mo. Mar. 11, 2013)). In addition, courts may consider the complexity of the action and the stage

of litigation.   Chesney, 236 F.R.D. at 116; see TE Connectivity Networks, Inc. v. All Sys.

Broadband, Inc., No. CIV. 13-1356 ADM/FLN, 2013 WL 4487505, at *2 (D. Minn. Aug. 20,

2013) (“Among other things, district courts have taken a ‘peek’ at the merits of the pending

dispositive motion, considered the breadth of pending discovery, and balanced the harm produced

by delaying discovery against the possibility that the entire matter will be resolved by the

motion.”); Benge v. Eli Lilly & Co., 553 F. Supp. 2d 1049, 1050 (N.D. Ind. 2008) (identifying

three factors a court may use in determining whether a stay is appropriate: “(1) potential prejudice




                                                 5
          Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 6 of 8



to the non-moving party; (2) hardship and inequity to the moving party if the matter is not stayed;

and (3) economy of judicial resources.”).

        When considering all of these factors and the filings before the Court, the Court concludes

that a stay is not appropriate at this time. The Court declines to speculate on the likely outcome

of the Supreme Court’s decision in American Legion. Even if the Court were certain regarding

the outcome of that case, the Court is skeptical that the decision in that case—which appears based

upon an Establishment Clause claim—will necessarily affect the scope of discovery in this case,

which also includes an Equal Protection Clause claim and appears, at this initial stage of the

proceeding at least, to rest on facts very different from the facts underlying American Legion.

        Regardless of the legal ruling in American Legion, it will be necessary for the parties to

develop a factual record. No one has argued that American Legion will resolve as a matter of law,

with no factual record necessary, all legal claims pending in this case. Resolving this case will

require applying to the specific facts of this case a legal test that exists or is articulated in the future.

Discovery is intended to permit the parties to learn the specific facts underlying the dispute. The

Court sees no reason to stay discovery at this stage of the proceeding, especially given the length

of time this case has already been pending and the scope and extent of discovery already conducted

by agreement by the parties prior to Mr. Thurston’s filing of a motion to stay.

        Furthermore, the Court does not see how allowing this litigation to proceed would

prejudice Mr. Thurston. Facts will need to be discovered and a record developed, regardless of

the ruling in American Legion. The motion to stay has already been pending several months prior

to the Court entering this Order, due to the demands on this Court’s docket. The parties may

structure the timing and scope of discovery by agreement, thereby avoiding any alleged need for




                                                     6
         Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 7 of 8



duplication, and the Court remains available to resolve any specific disputes that arise during

discovery.

       The Court’s declining to stay this case does not necessitate that the parties will be required

to submit dispositive motions or conduct a trial prior to the ruling in American Legion. At this

stage, the Court has issued only an Initial Scheduling Order and proposed a trial date (Dkt. No.

10). Based upon the parties’ Federal Rule of Civil Procedure 26(f) report, the parties agreed to

very few matters related to pretrial and trial deadlines proposed by the Court (Dkt. No. 32). To

date, the Court has not issued a Final Scheduling Order. The Court will address these scheduling

issues by separate Order.

       Accordingly, for these reasons, the Court finds that a stay is not appropriate at this time.

       III.    Motion To Quash Subpoenas

       Kerry Jucas Moody, the Director of Communication and Education for Mr. Thurston, was

served with a subpoena on February 22, 2019, to appear at a deposition on March 14, 2019 (Dkt.

No. 59). Kelly Boyd, the Chief Deputy for Commissioner of State Lands Tommy Land, was served

with a subpoena on February 22, 2019, to appear at a deposition on March 13, 2019 (Dkt. No. 60).

Mr. Thurston has moved to quash these subpoenas (Dkt. No. 54). The Orsi and Cave plaintiffs

have responded in opposition (Dkt. Nos. 56, 58). On March 11, 2019, Mr. Thurston filed a motion

for leave to file a reply brief (Dkt. No. 61). The Court grants that motion and will consider the

reply brief and exhibits attached to the motion for leave to file a reply brief when ruling on the

pending motion to quash (Dkt. No. 61-1).

       On March 11, 2019, counsel for Mr. Thurston informed the Court that the parties agreed

that the depositions of Mr. Boyd and Ms. Moody would not go forward on March 13 and 14 as

previously noticed. In that same correspondence, counsel for Mr. Thurston stated that there is no



                                                 7
         Case 4:18-cv-00342-KGB Document 62 Filed 05/10/19 Page 8 of 8



need for the Court to rule on the motion to quash subpoenas. Counsel for the Cave plaintiffs

responded that, regardless of whether the noticed depositions went forward as originally planned,

the legal issues raised in the motion to quash subpoenas remain unresolved and require resolution

by the Court.

       At this time, the parties have not informed the Court whether the previously noticed

depositions of Mr. Boyd and Ms. Moody have been rescheduled by agreement. Therefore, the

Court agrees with the Cave plaintiffs that the issues raised in the motion to quash are not yet moot.

Accordingly, the motion to quash subpoenas remains under advisement (Dkt. No. 54). The parties

are directed to inform the Court in writing within ten days from the entry of this Order whether the

depositions of Mr. Boyd and Ms. Moody will be or have been rescheduled by agreement.

       IV.      Conclusion

       For the reasons discussed above, the Court grants Mr. Thurston’s two pending motions for

leave to file reply briefs (Dkt. Nos. 53, 61). Mr. Thurston is directed to file his proposed replies

within ten days from the entry of this Order. The Court denies Mr. Thurston’s motion for

temporary stay (Dkt. No. 46).       Mr. Thurston’s motion to quash subpoenas remains under

advisement (Dkt. No. 54). The parties are directed to inform the Court in writing within ten days

from the entry of this Order whether the depositions of Mr. Boyd and Ms. Moody will be or have

been rescheduled by agreement.

       So ordered this the 10th day of May, 2019.



                                                      Kristine G. Baker
                                                      United States District Judge




                                                 8
